

117 S1836 IS: Fixing Infrastructure Damaged by Disasters Act 
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1836IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Cornyn (for himself and Mr. Kelly) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to provide eligibility for certain emergency maintenance projects under the emergency relief program, and for other purposes.1.Short titleThis Act may be cited as the Fixing Infrastructure Damaged by Disasters Act .2.Emergency reliefSection 125 of title 23, United States Code, is amended—(1)in subsection (a)(1), by inserting blizzard, ice storm, wildfire, before flood;(2)in subsection (d), by inserting after paragraph (3) the following:(4)Emergency maintenanceNotwithstanding any other provision of this section, on the request of a Governor of a State and with the approval of the Secretary, the cost of an emergency maintenance project that is necessary due to an event described in subsection (a), including maintenance that would be considered heavy or routine maintenance, but for the event, shall be an eligible expense under this section.; and(3)in subsection (g)—(A)by striking The Secretary and inserting the following:(1)In generalExcept as provided in paragraph (2), the Secretary; and(B)by adding at the end the following:(2)WaiverOn the request of a Governor of a State, the Secretary may increase the amount under paragraph (1) to not more than 25 percent.. 